Citation Nr: 0309927	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Evaluation of service-connected post-operative residuals 
of a pilonidal cyst, evaluated as 10 percent disabling since 
November 18, 1994.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran's claim was remanded 
for additional development in March 1999.  (It was noted 
that, at an October 1998 hearing, the veteran indicated that 
he no longer desired to pursue an appeal of service 
connection for disability of either knee.)  


REMAND

The veteran's case has been pending since his original claim 
was submitted in November 1994.  The case was previously 
before the Board in March 1999 when it was remanded for 
further development.  The case was returned to the Board in 
July 2002.

In January 2003 the Board attempted to cure a procedural 
defect in this case by notifying the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), as this 
had not been done previously.  The Board also undertook to 
inform the veteran of a change in the regulations used to 
evaluate skin disabilities and that the Board intended to 
apply the change in law in the first instance in evaluating 
his claim for a higher rating for post-operative residuals of 
a pilonidal cyst.  The Board took these actions pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104-05 (Jan. 23, 
2002) (codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii), 
20.903(c) (2002)).  

The veteran had 30 days to respond to the notification of the 
VCAA and 60 days to respond to the letter regarding the 
change in the criteria used to evaluate skin disabilities.  
The veteran did not respond to either letter.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 38 
C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

The Federal Circuit upheld VA's regulations found at 
38 C.F.R. § 20.903(a)-(c) (2002) that pertained to the Board 
providing notification of evidence secured and law to be 
considered by the Board.  Such was the authority for the 
notification of the change in law regarding skin disabilities 
in this case.
 
In the instant case, the Board's VCAA notification letter is 
invalid.  DAV, supra.  Although the veteran was provided 
notice of the VCAA by way of the Board's January 2003 letter, 
as noted above the Federal Circuit held that the regulation 
found at 38 C.F.R. § 19.9(a)(2)(ii) was contrary to the 
requirements of the statute found at 38 U.S.C.A. § 5103(b) 
(West 2002).  Further, although the Board has the authority 
to consider law not considered by the RO, with proper notice, 
it would not be appropriate for the Board to attempt to 
adjudicate the veteran's claims in light of the inadequate 
VCAA notice.  A remand of the case is therefore required to 
comply with DAV.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 
 
2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  The veteran and 
his attorney must be kept apprised 
of the efforts made to obtain the 
evidence as required by the VCAA.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  The RO should consider 
the change in rating criteria for 
disabilities of the skin.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental 
statement of the case, to include 
notice of the VCAA provisions and 
regulations, and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

